 211300 NLRB No. 26UNITED EXPOSITION SERVICE1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.In sec. III,D, ``Unsuitable Temperament,'' par. 4 of his decision, the judgefound that employee Gibson and Supervisor Kettlekamp had a dispute at a
show in 1987. We note that Gibson did not work the show in question, and
his dispute with Kettlekamp occurred in St. Louis at a later date in 1987. This
factual error does not affect the judge's treatment of Kettlekamp's testimony.In sec. III,D, ``Unsuitable Temperament,'' par. 14 of his decision, the judgereferred to ``July 7, 1988.'' We correct this to read ``July 7, 1989.'' Based
on this incorrect dating, the judge erroneously concluded that two complaints
regarding Gibson's work occurred after the filing of the unfair labor practice
charge in this case, and the judge, in part, relied on this to discount some of
Kettlekamp's testimony and Supervisor Griffith's testimony. We do not rely
on this incorrect finding. The judge, however, detailed other bases for his
credibility findings that do not depend on his factual error.In sec. III,D, ``Discussion and Conclusions,'' par. 10 of his decision, thejudge referred to ``(1994±1998).'' We correct this to read ``(1984±1988).''We note that the correct cite to Hitchiner Mfg. Co. is 243 NLRB 927(1979).2We shall modify the recommended Order to provide for the payment ofinterest, as prescribed in New Horizons for the Retarded, 283 NLRB 1173(1987), on any backpay which might be due.United Exposition Service Co., Inc. and James T.Gibson. Case 14±CA±20188September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn June 27, 1990, Administrative Law Judge RobertW. Leiner issued the attached decision. The Respond-
ent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, United
Exposition Service Co., Inc., St. Louis, Missouri, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Reappoint employee James (Terry) Gibson toany and all supervisory positions in out-of-town exhi-
bitions on the same basis on which he was previously
reappointed prior to September 18, 1988, and make
him whole for any loss of earnings he may have sus-
tained by reason of Respondent's unlawful refusal to
reappoint him to supervisory positions commencingSeptember 18, 1988, with interest in the manner setforth in this decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
tell our employees that they will bedenied reappointment to supervisory positions on out-
of-town exhibitions because, as employees, they en-
gaged in lawful union or other concerted activities pro-
tected by Section 7 of the Act.WEWILLNOT
deny reappointment to our employeesas supervisors because, as employees, they have en-
gaged in lawful union activities or activities protected
by Section 7 of the Act.WEWILLNOT
discourage membership in LocalUnion No. 600, a/w International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO, or any other labor organization,
by denying reappointment to our employees as super-
visors on out-of-town exhibitions because, as employ-
ees, they have engaged in union or other protected
concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
reappoint employee James (Terry) Gibsonto any and all supervisory positions in out-of-town ex-
hibitions on the same basis on which we previously re-
appointed him prior to September 18, 1988, and WEWILLmake him whole for any loss of earnings he mayhave sustained by reason of our unlawful discrimina-
tion against him, plus interest.UNITEDEXPOSITIONSERVICECO., INC.Frenchette C. Potter. Esq., for the General Counsel.Ross A. Friedman, Esq. (Susman, Schermer, Rimmel &Shifrin), of St. Louis, Missouri, for the Respondent.DECISIONSTATEMENTOFTHE
CASEROBERTW. LEINER, Administrative Law Judge. This mat-ter was heard on October 24, 1989, in St. Louis, Missouri,
on the General Counsel's August 29, 1989 complaint and no- 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Charging Party's underlying unfair labor practice charge was filed andserved on July 7, 1989.tice of hearing1alleging, in substance, that Respondent,United Exposition, Service Co., Inc., violated Section 8(a)(1)
of the Act by telling an employee that another employee
would not receive certain work assignments because of his
activities on behalf of Teamsters Local Union No. 600, affili-
ated with International Brotherhood of Teamsters (the
Union); and that Respondent violated Section 8(a)(1) and (3)
of the Act by failing and refusing to assign James Gibson,
the Charging Party, certain out-of-town work because of his
activities on behalf of the Union. Respondent filed its timely
answer to the General Counsel's complaint, admitting certain
allegations, denying others, and then denying the commission
of any unfair labor practices.At the hearing, all parties were represented by counsel,were given full opportunity to call and examine witnesses,
submit oral and written evidence, and to argue orally on the
record. At the close of the receipt of evidence, the partieswaived final argument and requested the opportunity to sub-
mit posttrial briefs. Thereafter, the General Counsel and Re-
spondent filed timely posthearing briefs which have been
carefully considered.From the entire record, including the briefs, and from mymost particular observation of the demeanor of the witnesses
as they testified, I make the followingFINDINGSOF
FACTI. RESPONDENTASSTATUTORYEMPLOYER
The complaint alleges, Respondent admits, and I find that,at all material times, Respondent, a corporation with an of-
fice and place of business in St. Louis, Missouri, has been
engaged in the operation of a convention and exposition
decorating service. During the 12-month period ending July
31, 1989, Respondent, in the course and conduct of its busi-
ness operations, derived gross revenues in excess of
$500,000; and purchased and received at its St. Louis, Mis-
souri facility, products, goods, and materials valued in excess
of $50,000 which goods were shipped directly to Respond-
ent's St. Louis, Missouri facility from suppliers located out-
side the State of Missouri. Respondent admits and I find that,
at all material times, it has been and is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THEUNIONASSTATUTORYLABORORGANIZATION
The complaint alleges, Respondent admits, and I find thatTeamsters Local Union No. 600, affiliated with International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and
Helpers of America (the Union) is now, and at all times ma-
terial has been, a labor organization within the meaning of
Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent's exposition and convention business is na-tionwide. The Central Division, located in St. Louis, Mis-
souri, nevertheless runs conventions, from time to time, in
New Orleans, Louisiana; Nashville, Tennessee; Indianapolis,Indiana; Las Vegas, Nevada; and Atlanta, Georgia. The cli-ents for whom Respondent runs expositions include the
Snack Food Association, The American Rental Association,
The American Newspaper Publishers Association, The Amer-
ican Fishing Tackle Manufacturing Association, and National
School Supply and Equipment Association. Certain of Re-
spondent's supervisors (Account Executives) either singly or
in combination, organize and operate individual shows. The
Account Executives ordinarily decide which employees they
will utilize to actually operate and man the erection and rig-
ging of machinery at the out-of-town shows; and, through
such Respondent employees, hire other local employees to
assist in operation of the exhibits. The Account Executives
ordinarily would check with other Respondent's supervisors
to determine the eligibility and availability of its employees
to work on its out-of-town jobs. These supervisors are prin-
cipally in the decorating and freight-and-machinery ends of
the business. Respondent employs nine Account Executives
operating out of St. Louis.In addition to the out-of-town business, Respondent oper-ates and manages expositions in St. Louis, known as ``in-
town'' work. In the operation of ``in-town'' work, Respond-
ent maintained a collective-bargaining agreement with Local
600, IBT, for a unit of employees, employed in the St. Louis
area, who ``receive, load, unload, deliver by rigging or other-
wise, and operate all material handling equipment for that
purpose ... to perform the work the Employer has been

hired to perform.'' The recognized Teamsters unit work ex-
cludes work performed by Respondent's decorator employees
under labor agreements with the Awning and Decorators
Union, Locals 25 and 39, and also excludes maintenance and
cleaning personnel, graphic arts personnel, guards, profes-
sions, clerical, and supervisors as defined by the National
Labor Relations Act (R. Exh. 3; art. 2.1).Respondent's supervisor over employees in the haulingand rigging operation is Ray Griffith. At all material times,
he has supervised eight regular, unit employees, the most
senior of which is Cecil Hampton followed next by James
(Terry) Gibson. The other unit employees, in order of senior-
ity, are Steve Welch Jay Meyer, Robert Roth, Paul Nichols,
Mike Lepping, and Mike Karl (R. Exh. 1).There is no dispute that work is assigned to unit employ-ees on the in-town jobs by seniority, but that contract senior-
ity has no application in the selection or appointment of Re-
spondent's employees to the ``out of town'' jobs. It was stip-
ulated that, at all material times prior to an economic strike
of unit employees, commencing September 7, 1988, the
Charging Party, when employed by Respondent in St. Louis,
was employed as a unit employee but when employed on
out-of-town jobs, was employed only as a statutory super-
visor (Tr. 101).On March 31, 1988, the collective-bargaining agreementbetween the Teamsters and Respondent expired. Thereafter,in the period September 7 to 18, 1988, the Teamsters unit
employees engaged in an economic strike which included
picketing outside Respondent's St. Louis office and at other
facilities where Respondent was working in the St. Louis
area. On September 18, 1989, the parties executed a collec-
tive-bargaining agreement made retroactive for the period
April 1, 1988, through March 31, 1991. 213UNITED EXPOSITION SERVICE2Among the advantages of working out of town after the strike, there isa guarantee of 8-hour work day plus overtime Saturday and Sunday work. The
``in-town'' jobs are guaranteed at the rate of only 4 hours per day. Saturday
and Sunday overtime work out of town is paid at premium overtime rates.3The resolution of the date of occurrence determines whether the conversa-tions occurred within or outside of the 10(b) period. If in January±February
1989, i.e., within the 10(b) period, then Tucker's conversation with employee
Cecil Hampton constitutes evidence supporting a finding of an unfair labor
practice in violation of Sec. 8(a)(1) of the Act. If it occurred outside the 10(b)
period, i.e., back in October 1988, then the most that the conversation would
indicate would be a basis for a finding of prima facie discriminatory Respond-
ent motive. Since the charge was filed on July 7, 1989, the General Counsel's
allegation of unlawful failure to assign Gibson out-of-town work asserts that
it commenced on January 7, 1989, within 6 months prior to the filing of the
charge.B. James (Terry) GibsonAs above noted, Gibson a unit employee since 1978, ranksnumber 2 in seniority to Cecil Hampton. Employed as a unit
employee on in-town work for almost 12 years, he worked
for 9 years (up through the September 7, 1988 strike) as a
supervisor on out-of-town work. His duties, both in town and
out of town, included driving tractor trailers and forklifts,
rigging, loading, and unloading trucks. He moves freight to,
and unloads freight at, the convention site and returns the
freight to the trucks after the exposition. In his out-of-town
work as a supervisor, he sometimes supervised work crews
of up to 100 persons at which time there would ordinarily
be more than one supervisor assigned by Respondent. Gib-
son, and other out-of-town supervisors, received an addi-tional $1 per hour for out-of-town work.Prior to April 1988, Gibson, and all other employees,worked 8-hour days. In April 1988, Respondent closed its St.
Louis warehouse and Gibson and all other employees (with
the exception of the most senior Cecil Hampton) became em-
ployees on 24-hour call with a 4-hour-per-day guarantee.From time to time, Gibson has received letters of com-mendation from out-of-town exhibitors because of his work
as a supervisor on their out-of-town jobs. Other employees
have been similarly commended. In 1986, he received a
warning letter and lost a day's pay for failing to remain at
his proper workplace (R. Exh. 2).As above noted, Respondent selected Gibson to work onout-of-town jobs for a period of about 9 years prior to the
strike. After the strike, he was never selected to work on any
out-of-town jobs. For many years the more senior Cecil
Hampton, originally offered out-of-town work ahead of Gib-
son, regularly rejected the opportunities because of his desire
to remain with his children in the St. Louis area. Respondent
then regularly offered the out-of-town assignment to Gibson.
For the first 3 years of working out-of-town assignments,
Gibson was the only employee offered the out-of-town work.
After the 3-year period, the third Teamsters in seniority,
Steve Welch, was also offered out-of-town work. Ordinarily,
however, Gibson received the first offer of out-of-town
work.2C. The September 7±18, 1988 StrikeAs above noted, Respondent's unit employees covered bythe Teamsters contract engaged in an economic strike com-
mencing September 7, 1988, ending with the execution of a
retroactive successor contract on September 18, 1988. All
Respondent's unit employees had engaged in picketing dur-
ing the strike, with Gibson picketing more than other em-
ployees, sometimes picketing as much as 18 hours a day
compared to the 10 to 14 hours per day which the other em-
ployees picketed. Other employees followed Respondent's
vehicles, sometimes cutting them off while en route. Re-
spondent employees, including Gibson, called replacement
employees ``scabs'' as they entered various Respondent
premises. It is also uncontested that Gibson wiggled his ears
and made funny faces at one of Respondent's Account Ex-ecutives, Bob Hartzog, while Gibson was standing outsideHartzog's office window (Tr. 344).After the strike, it is conceded that Respondent neveragain offered Gibson the opportunity to work out of town.Although the evidence (G.C. Exh. 2(D)) shows that in 1988,
prior to the September strike, Gibson regularly worked out-
of-town jobs, the first post strike out-of-town job (National
Plumbing, Heating, Cooling and Piping; October 30 through
November 1, 1988; New Orleans) was worked by employees
Welch and Nichols. The next out-of-town job was in Or-
lando, Florida (American Rental Association) for the period
February 7±10, 1989. On that exposition, employees
Lepping, Nichols, Roth, and Welch were selected. The
record also shows (G.C. Exh. 2(C)) that in the five suc-
ceeding expositions in 1989, Cecil Hampton worked either
individually or in conjunction with other employees com-
mencing with a Kansas City exhibition (American Feed In-
dustries Association) in the period May 8±10, 1989. In par-
ticular, it should be noted that the first poststrike out-of-town
exhibition in New Orleans, above noted (National Plumbing,
Heating, Cooling and Piping) utilized two of Respondent's
employees: Nichols and Welch (G.C. Exh. 2(B)) in the pe-
riod October 30±November 1, 1988. The first 1989 exhi-
bition (American Rental Association) in the period February
7±10, 1989, in Orlando, utilized four of Respondent's em-
ployees: Lepping, Nichols, Roth, and Welch (G.C. Exh.
2(C)).There is no dispute that since the end of the strike, rela-tions between Respondent's president, Thomas Tucker, and
the Charging Party have been cool. Gibson testified that
Tucker would not even acknowledge Gibson's presence in a
room (Tr. 55). Tucker testified that Gibson is curt and avoids
even exchanging salutations; and that, as a result of the strike
there is now a feeling of animus between, on the one hand,
Respondent's office and supervisory employees and, on the
other hand, the unit employees.D. The Prima Facie CaseThe parties are in dispute as to when the following con-versations occurred: The General Counsel argues that they
occurred in January±February 1989; Respondent asserts that
it was in October 1988.31. Gibson's testimonyGibson testified that sometime in late January or earlyFebruary 1989 he had a conversation with Cecil Hampton,
the most senior unit employee, and the Union's alternate
shop steward in the unit. Gibson recalled that before this
conversation, two of the unit employees had been sent on
out-of-town jobs but Gibson had not been offered the oppor-
tunity to work on those jobs. He never mentioned anything
of this condition, he testified, because of the existing ill feel- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The animosity resulted from Respondent's supervisors, account executivesand office clerical performing Teamsters work. Among the ``problems'' were
that supervisors, Account Executives, and office clerical were crossing the
picket lines, were hassled, and worked later than they should on jobs to with
which they were not accustomed (Tr. 348). There was mutual resentment on
both sides (Tr. 348±349).ings resulting from the strike. In late January or early Feb-ruary, however, Gibson learned that Respondent, without of-
fering the job to Gibson, was preparing to send four unit em-
ployees out on the American Rental Association exhibition in
Orlando later in February 1989. Gibson and Steve Welch had
worked the American Rental Association Exhibition 1 year
before in Houston, Texas (G.C. Exh. 2(b)), a job which
Tucker described as essentially a ``rigging'' job.After the four individuals were actually offered the Amer-ican Rental Exhibition job, Gibson spoke with Cecil Hamp-
ton. He asked Hampton why he had not been offered the out-
of-town work on the American Rental Association job.
Hampton asked him if he wanted Hampton to speak to Presi-
dent Tucker about the matter and Gibson requested that he
do so. About a half hour later, Hampton returned and re-
ported to Gibson on his conversation with President Tucker.
Gibson testified that Hampton told him that Tucker had said
that during the strike, Gibson did not show proper respect for
Respondent's strike replacements (``out-of-town guests,'' Tr.
167) and had shown disrespect for Respondent's equipment
(Tr. 62±63). In later examination, Gibson recalled that
Hampton told him that Tucker had said that because of Gib-son's disrespect for the strike replacements and Respondent's
equipment, Gibson ``would never travel out of town again''
(Tr. 149).2. Testimony of Cecil HamptonHampton, most senior of the unit employees, is paid the$1-per-hour extra pay of a leadman under the contract no
matter what job he actually performs. As above noted, he
historically had refused out-of-town work but ceased refusing
to go out of town in March, 1989, when he spoke to Presi-
dent Tucker about being assigned out of town (Tr. 174±175).
Since that time, he has worked out of town more than any
other employee (Tr. 176).Hampton testified that relations between the Union andRespondent which had been ``pretty good'' (Tr . 177) began
to deteriorate before the negotiations commenced for the new
contract in April 1988. With respect to the date of his above
conversations with Gibson and Tucker, Hampton was unde-
cided as to whether they were in February 1989 or as early
as October or November 1988 (Tr. 195). Although he may
have had more than one conversation with Gibson regarding
being sent out of town, he did recall that the particular out-
of-town assignment about which Gibson complained in-
volved four employees (Tr. 199). President Tucker places the
conversation in October 1988. In view of the fact that theOctober 1988 job in New Orleans (the National Plumbing,Heating, Cooling and Piping exhibition) used only two em-ployees (G.C. Exh. 2(d)); since the American Rental Asso-
ciation job in February used four employees' and sinceHampton's conversation with Gibson related to four employ-ees, I conclude that Gibson's recollection that the conversa-
tions in question occurred in February (the four-man Amer-
ican Rental job was in February) is more credible. Hampton
recalled that the American Rental Association job required
four men and occurred in February 1989 (G.C. Exh. 2(C)).
(Tr. 199±203.)Hampton testified that Gibson was concerned as to why hehad not been offered the out-of-town assignment, why the
four employees were being sent out and he was not. Hecame to Hampton asking him if he knew why that had oc-curred (Tr. 200±203).Consistent with Gibson's testimony, when Hampton leftGibson, he went straight to Tucker's office where he told
Tucker of Gibson's concern about not being assigned out-of-
town jobs. Hampton asked Tucker to tell him the reason be-
cause he wanted to give Gibson the answer (Tr. 205). Tucker
told Hampton that Gibson was:not respectful to company equipment and replacementpersonnel during the strike and he no longer felt com-
fortable using him in that situation [a supervisory posi-
tion].When Hampton asked Tucker what Gibson had done,Tucker said: ``something about putting his nose to someone's
office window'' (Tr. 206). Hampton told Tucker that he had
no knowledge that anything like that had occurred (Tr. 206).In addition, Hampton testified that Tucker told him thattwo other employees, Jay Meyer and Mike Lepping, had
been improper in following one of the trucks and that they
would not be utilized out of town (as supervisors) either (Tr.
206±207). Hampton then returned to speak to Gibson and
told him what Tucker said. (Tr. 208.)3. President Tucker's testimonyPresident Thomas Tucker testified that he had this con-versation with Hampton in October 1988, just prior to the
Home Heating exposition in New Orleans immediately after
the conclusion of the September 1988 strike (Tr. 345; G.C.
Exh. 2(B). I have already determined, above, on the basis of
the credited testimony of Gibson and Hampton, putting the
conversation in February 1989, because of the four-man Feb-
ruary assignment to the American Rental Association show
(rather than the two-man New Orleans show in October
1988) that Tucker's testimony that it occurred in October
should not be credited. Tucker testified that, without invita-
tion, Hampton entered his office and they were talking about
the strike (Tr. 346). Tucker said that Hampton ``just walked
in,'' uninvited (Tr. 347). They spoke of the animosities that
existed between the entire office staff and the Teamsters
membership which they said would take time to heal (Tr.
347).4Tucker testified that they spoke of employee Nichols'good performance and the fact that he should be rewarded
with a second show (Tr. 349). In addition, however, Tucker
admits that he told Hampton of the ``Hartzog incident'' (Gib-
son wiggling his fingers in his ears and pressing his nose up
against Hartzog's window) which Tucker said he thought
was ``rather funny'' (Tr. 351). Tucker recalled that he told
Hampton that the reason Gibson's name was raised at all was
merely to mention that no one Teamsters member did any-
thing more or less during the strike than any other Teamsters
(Tr. 351).Tucker specifically denied telling Hampton that he was notgoing to send Gibson out of town because of his strike ac-
tivities and also denied that he would not send employees 215UNITED EXPOSITION SERVICE5Tucker testified that a second conversation with Hampton occurred in Au-gust 1989, i.e., after the filing of the July 7 unfair labor practice charge. In
that conversation (Tr. 354), Tucker testified that, inter alia Hampton asked him
why Gibson was not being assigned to out-of-town jobs (Tr. 356). He said
he told Hampton: ``that it was strictly a lack of judgment matter on [Gibson's]
part. That the account executives felt that [Gibson] had done things on shows
to make the account executives feel that they should not take [Gibson]; that
[Gibson] was not one who could supervise people and it was strictly because
of [Gibson's] total lack of judgment that we felt he should not go on shows''
(Tr. 357). He also told Hampton that Gibson showed a lack of judgment in
meeting with clients and in being ``very very boisterous and loud in social-
izing with exhibitors. Going around the floor as though he was the only person
there'' (Tr. 358). To this, Tucker said that Hampton answered only that he
``understood'' and that he would tell this to Gibson (Tr. 359). I do not given
weight to Tucker's testimony on this point.6The 1986 warning letter and 1-day suspension was for in-town work. Itis clearly remote. I have nevertheless considered it as demonstrating that Gib-
son was not an ideal employee. However, Respondent thereafter repeatedly re-
appointed him as an out-of- town supervisor.Lepping or Meyer because of their strike activities (Tr. 352).He also denied having any conversation with Hampton in or
around February 1989 regarding Gibson's out-of-town as-
signments.5I credit the testimony of Gibson as corroborated by Hamp-ton. It is Hampton's testimony that I regard as decisive and
pivotal. Not only are Gibson and Hampton current employees
of Respondent, but Hampton is enjoying the fruits of con-
sistent assignment as a supervisor on out-of- town jobs. The
assignment of out-of-town jobs, as above noted, is not gov-
erned by seniority under the St. Louis are contract; rather, it
is, as Tucker testified, solely a matter of the judgment of
each account executive to decide which Teamster they want
working with them on an out-of-town job (Tr. 358). Since
President Tucker, as his testimony shows, also plays a part
in the assignment of supervisors on out-of-town jobs, it
would be wholly inconsistent with Hampton's economic in-
terest to testify untruthfully in the face of his Employer's
president and contrary to the economic interest of Respond-
ent and each of the account executives. I therefore credit
Hampton's and Gibson's testimony over Tucker's. Addition-
ally, Tucker's testimony on other matters of defense does not
bear scrutiny as will be seen hereafter.I therefore conclude both (1) that Tucker's conversationwith Hampton occurred within the 10(b) period, i.e., in late
January or early February after the assignment of jobs were
made to the four employees going to the American Rental
Association job on February 7, 1989, in Orlando; and (2) that
Tucker's statement to Hampton, that Gibson would not be
appointed to out-of-town supervisory positions because of his
picket line misconduct (discourtesy to strike replacements
and his wiggling of his hands in his ears at Account Execu-
tive Hartzog's window), was a threat against promoting him
to that job based on his activities as a unit employee on the
picket line and engaging in other protected activities, which
statement violates Section 8(a)(1) of the Act as alleged.
Compare: NLRB v. Bell Aircraft Corp., 206 F.2d 235, 237(2d Cir. 1953); Oil Workers v. NLRB, 547 F.2d 575, 589(D.C. Cir. 1976), cert. denied 431 U.S. 966; Premier RubberCo., 272 NLRB 466, 471±472 (1984), with Reeves Bros.,Inc., 277 NLRB 1568, 1569 (1986). In short, I find the viola-tion turns on the fact that Tucker's statement to employee
Hampton declared that Gibson's appointment as a supervisor
was undermined by his protected union activities on the
picket line and other concerted activities. This declaration by
Tucker to Hampton was directed at a unit employee (Hamp-
ton) concerning the promotion of another unit employee
(Gibson) to a periodic supervisory position. Such a declara-
tion within the 10(b) period, as found, violates Section8(a)(1) of the Act. When Hampton relayed Tucker's messageto Gibson, Tucker's message similarly unlawfully coerced
Gibson.4. Prima facie 8(a)(3) violationI further conclude that the General Counsel has proved aprima facie case of a violation of Section 8(a)(3) and (1) of
the Act by Respondent's failure and refusal to appoint Gib-
son as an out-of-town supervisor on its jobs. The above cred-
ited testimony of Cecil Hampton and Gibson demonstrate the
discriminatory motive per se. In addition, the surrounding
circumstances also suggest the discriminatory nature of Re-
spondent's failure to appoint Gibson as an out-of-town super-
visor. He has been employed by Respondent for about 12
years, in the last 9 of which, regardless of his 1984 and 1986
conduct, Respondent has continuously appointed and re-
appointed him as an out-of-town supervisor. His last out-of-
town assignment as supervisor in late August 1988, imme-
diately preceded the strike of September 7±18, 1988, after
which he was never appointed a supervisor. On this record,
as President Tucker admits, Gibson never received a warning
from Tucker or any other supervisor concerning his out-of-
town work or conduct on the job.6As far as he was con-cerned, therefore, his work was unblemished as an out-of-
town supervisor over a 9-year period. On the basis, therefore,
of timing, past good service, lack of warning or admonition
concerning work or conduct, and the credited testimony
above, which demonstrates a discriminatory motive, I con-
clude that the General Counsel has proved a prima facie case
of a violation of Section 8(a)(3) and (1) of the Act in an un-
lawful failure to appoint Gibson as an out-of-town supervisor
after September 18, 1988.5. Respondent's defensesAt the hearing, and again in its brief, Respondent's de-fenses with regard to the 8(a)(1) violation, were that Presi-
dent Tucker did not make the statement to Hampton and, in
any event, it occurred outside the 10(b) period. I have dis-
posed of those defenses by finding that President Tucker did
make the incriminating remark in or about early February
1989, immediately after the assignment of jobs on the Amer-
ican Rental Association job in Orlando (February 7±10,
1989). I therefore concluded that the incriminating statement
was made within the 10(b) period and unrelated Section
8(a)(1) of the Act.With regard to the alleged 8(a)(3) and (1) violation, above,Respondent defends on three bases: (1) the incriminatory
statement by President Tucker never occurred; (2) Respond-
ent, in any event, had good and sufficient business reasons
for not appointing Gibson as out-of-town supervisor; and (3)
Respondent's principal defense, as I understand it, is that in
any event, Respondent's failure to appoint Gibson as an out-
of-town supervisor, even if discriminatorily motivated, does
not constitute a violation of the Act under Parker-RobbChevrolet, 262 NLRB 402 (1982). With certain exceptionsnot relevant here, under Parker-Robb, the discriminatory dis-charge of a supervisor does not violate the Act notwith- 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
standing that it is part of an overall plan to discourage itsemployees from supporting the Union.With regard to the first defense, I have concluded that theGeneral Counsel has proved that a prima facie case of un-
lawful discrimination in Respondent's failure to appoint Gib-
son as a supervisor on the out-of-town jobs. I conclude, in
particular, that Respondent has not shown the absence of a
discriminatory motive and has thus not rebutted this prima
facie case, NKC of America, 291 NLRB 683 fn. 4 (1988).Rather, Respondent, in attempting to establish the second
half of the Wright Line defense (Wright Line, 251 NLRB1083 (1980), enfd. on other grounds 662 F.2d 899 (1st Cir.
1981) cert. denied 455 U.S. 989 (1982)), has attempted to es-
tablish that it would have taken the same action regardless
of the existence of the protected activity and the Prima facie
case, NLRB v. Transportation Management Corp., 462 U.S.393, 400±401 (1983), NKC of America, supra, fn. 4. In theestablishment of the asserted good and sufficient reasons not
to appoint Gibson as out-of-town supervisor, regardless of
the existence of a prima facie case, Respondent bears the
burden of proof.6. Unsuitable temperamentIn support of its defense, under NLRB v. TransportationManagement Corp., supra, the record shows that CecilHampton, on several occasions during the 5-year period pre-
ceding the strike, had conversations with President Tucker
regarding Gibson. In those conversations, Hampton told
Tucker that Gibson was excitable and had trouble commu-
nicating with crews under his supervision and, sometimes,
with his superiors on the job. Although Hampton's testimony
was vague as to the number of conversations and when they
occurred, he was particular on the fact that these conversa-
tions, before the strike, concerned Gibson's performance as
an in-town leadman. They did not concern his performanceon out-of-town jobs. (Tr. 230±231.) Hampton did not recall
any Tucker response in these conversations. With regard toout-of-town assignments of supervisor, Hampton recalls only
one such conversation. That occurred in August 1989, after
the strike (Tr. 233) when Tucker told him that he did notwant to utilize Gibson because other account executives did
not want Gibson to run their shows (Tr. 232±233). This Au-
gust 1989 conversation occurred, of course, after the filing
of the unfair labor practice charge (Tr. 233±234). In par-
ticular, with regard to the earlier in-town assignment con-versations with Tucker, Hampton told Tucker that he thoughtGibson should not be assigned in-town assignments working
alone. Hampton testified, however, that after these earlierconversations with Tucker, Gibson was assigned both toleadman positions in town and to supervisory positions out
of town (Tr. 236). Thus, President Tucker was aware of
Hampton's repeated negative observations concerning Gib-
son's temperament but Gibson, nevertheless, was thereafter
repeatedly selected as a supervisor in out-of-town exhibitions
and a leadman in in-town exhibitions.Further defending on the ground that, independent of theprima facie case, Respondent found Gibson to be unsuitable
for appointment as a supervisor, Tucker testified that each of
the nine Account Executives in the St. Louis Central Divi-
sion makes the decision as to which employees the Account
Executive wants on out-of-town jobs. Tucker testified that
prior to the strike, Respondent had ``problems for years''with Gibson on his performance out of town (Tr. 294). Ac-cording to Tucker the first major problem occurred in No-
vember 1984 when Gibson and a freight manager in a New
Orleans show had a dispute over the use of trailers at the
freight loading dock. Because Gibson's method of utilizing
the trailer was not followed, Tucker said that Gibson became
angry and stormed off. He says he did not talk to the freight
manger for a long period after that (Tr. 294). He testified,
however, that Gibson's conduct at the New Orleans show be-
came a ``standard joke'' in the office (Tr. 294). Neither
Tucker nor any other supervisor ever mentioned this problem
to Gibson, much less admonished him.In the same year, Gibson also got into a dispute with oneof Respondent's office clerical because Gibson wanted to
change the paperwork system and this resulted in a big argu-
ment with Gibson again storming off (Tr. 295). Tucker testi-
fied that when Gibson did not get his way on a particular
item, he became peevish, would not talk to people and
sulked (Tr. 296). On the other hand, Tucker testified that
Gibson could perform work if he were properly directed in
a specific function (Tr. 296). Neither Tucker nor any other
supervisor remonstrated with Gibson over this incident.In addition, in July 1987, at the exposition of the Amer-ican Fishing Tackle Manufacturers Association, Gibson had
a dispute with Account Executive Steve Kettlekamp.
Kettlekamp, now general manager of the St. Louis facility,
told Tucker that Gibson's judgment was not sufficient to per-
mit him out on the show floor in that exhibition (Tr. 306).
As in all other cases, neither Kettlekamp nor Tucker men-
tioned this alleged defect to Gibson or to any other em-
ployee. The record shows (G.C. Exhs. 2(a) and (b)) that
while Gibson was not assigned as a supervisor to out-of-town
shows in the period commencing July through November
1987, he was assigned to shows three times beginning in
February 1988 and ending in late August 1988, immediately
prior to the commencement of the strike. With regard to
these 1988 assignments, Tucker testified that they were prin-
cipally exhibits requiring an expertise in the supervising of
rigging of machinery utilizing big forklifts, cranes, and other
large equipment. Tucker acknowledged that that was the area
of Gibson's expertise and that he was good in performing
that work out of town as a supervisor (Tr. 307).Kettlekamp testified that in January 1987 he told PresidentTucker that he would take any Teamsters along on the Amer-
ican Fishing Tackle Manufacturers show in Atlanta except
Gibson (Tr. 386). He told Tucker that he did not want Gib-
son because of Gibson's work practice and behavior at local
shows in the St. Louis area which Kettlekamp had worked
on during a 5-year period (Tr. 386). In the 10 road shows
that Kettlekamp performed as Account Executive, in 1987 to
1988, he never took Gibson on any of those shows.Further examination reveals, however that Kettlekamp andGibson had not spoken to each other for 2 years (Tr. 388).
This was a result of Gibson, at that time, having ``verbally
assaulted'' Kettlekamp (Tr. 388). Kettlekamp admitted that
he had no particular love for Gibson (Tr. 389). Furthermore,
Kettlekamp admitted that in the 10 shows that he had in
1987 and 1988, not all of them required Teamsters.In addition, Respondent placed in evidence (R. Exh. 4) aMay 11, 1987 interoffice memorandum from Account Execu-
tive Grasso to Tucker. In that memorandum, Grasso told
Tucker that she had decided to take Steve Welch as the 217UNITED EXPOSITION SERVICE7Tucker testified that he utilized Gibson on jobs where he would not inter-fere with people but would use his best talents (Tr. 336). He admitted that
on in-town jobs, he made him leadman from time to time, especially when
Cecil Hampton was not available. In the cases that Gibson was appointed as
leadman, he sometimes supervised as many as 10 persons (Tr. 336±337). In
short, Tucker testified that in dealing with subordinates, Gibson was not appro-
priate on big jobs but was good on small jobs (Tr. 337). With regard to out-
of-town jobs, Tucker said that he did not send Gibson out, even on small jobs,
because with regard to out-of-town job, ``we tried to keep Terry away from
people'' notwithstanding that Gibson was useful in supervising the errection
of machinery (Tr. 339).Teamsters to her Digital Equipment Show in Nashville be-cause she felt: ``I needed someone who would deal with both
the customers and crew in a more diplomatic and cooperative
manner than Terry Gibson.'' Grasso did not appear to testify
at the hearing.As I understood Respondent's testimony, perhaps the mostsignificant reason not to appoint Gibson as an out-of-town
supervisor was a June 1988 conversation between Tucker
and one Jack Ford, a representative of one of Respondent's
largest clients, the American Newspaper Publishers Associa-
tion (Tr. 296±297). Although Tucker placed this conversation
as occurring in the first week of June 1988 (Tr. 300), it ap-
parently occurred on Saturday, June 11, since the AmericanNewspaper Publishers Association Show did not begin until
June 11 and ran through June 13 (Tr. 325±326). Tucker testi-
fied that Ford asked him not to have Gibson on any future
ANPA shows because he was excessively socializing with
the exhibitors and not doing his job (Tr. 298). On that day,
Saturday, June 11, Tucker testified that he told his Account
Executives running that job, Grasso and Marshall, what Jack
Ford had told him about Terry Gibson's performance (Tr.
330). Though this occurred before the September 1988 strike
and any hard feelings, he never told Gibson of the Ford con-
versation nor did he warn Gibson of improving his further
performance on out-of-town jobs or even on in-town jobs.
Tucker also admitted (Tr. 370±371) that he sometimes dis-
cussed employment problems with employees and that other
Account Executives discussed employment problems with
employees but none of them ever discussed any problem
with Gibson. In the instant case, Jack Ford did not testify.7The General Counsel did not interpose an objection that the
conversation was hearsay (Tr. 291).In any event, Tucker's June 11, 1988 conversation withAccount Executives Jerry Marshall and Mikealee Grasso in
Atlanta concerning Jack Ford's statement to him of Gibson's
``socializing,'' apparently spawned two memoranda, one
from Account Executive Jerry Marshall and the other from
Account Executive Mikealee Grasso, neither of whom testi-
fied at the hearing.Bearing date of June 24, 1988, Grasso sent the followinginter office memo to Tucker:Subject: ANPA June 15±18, 1988 in AtlantaF Y I, during ANPA's June 1518, 1988, I overheardconversation by ANPA staff relating to Terry Gibson's
attitude. While nothing was said directly to me, I know
there were some ill feelings insofar as Terry not being
where he was supposed to be and ``socializing'' with
exhibitors when he was supposed to be working. [R.
Exh. 5.]Bearing date of June 22, 1988, Account Executive Mar-shall sent the following memorandum to President Tucker:Re: ANPA' 88 AtlantaF Y I and future out-of-town shows in particularANPA. I have watched Terry Gibson this year and even
to some extent on the ARA show in Houston. There
has also been some talk on the floor that Terry is
spending too much time B S and not paying attention
to what he should be doing. I feel that the time has
come to take someone else on the jobs. I believe Terry
feels that the jobs would not happen without him being
on the shows.Terry was never my first choice for working the showsin or out-of-town. I have no particular incident to talk
of. I just feel for the Company's business and well
being we should not take Terry out of town any more.
I would like to talk Cecil into traveling. I think Cecil
will do a better job. If not we can decide on someone
else or recruit from one of the other offices if nec-
essary. [R. Exh. 6.]Tucker testified (Tr. 368) that he decided, on Saturday,June 11, 1988, after his conversation with Jack Ford, that
Gibson would not go on any show that Tucker was associ-
ated with but that the other Account Executives were free to
take him if they wished. As above noted, Tucker testified
that Gibson was very good at handling machinery (Tr. 372)
and that Gibson was satisfactory in dealing with subordinates
provided they were fewer than 10 on the particular job and
that the job was a predominantly rigging job.Thereafter, in further testimony, Tucker added a furthercondition to assigning Gibson as an out-of-town supervisor
(Tr. 373±375): the job had not only to be a predominantly
rigging job, but, Tucker added, there had to be no other Re-
spondent employees available who could do the job as well.
Indeed, in his further testimony, Tucker said, in substance,
that if he could find any one among Respondent's 600 em-
ployees who could do the job, he would assign that person
rather than Gibson (Tr. 374). He testified that even in a pre-
dominantly ``rigging'' job, Gibson would have to still con-
tact employees and exhibitors and that his judgment was go
poor that he would not send him out. He then changed his
testimony and denied having said that he would not send him
out as a supervisor but would first seek to get any employee
from any of Respondent's offices throughout the nation to
see if they could equal Gibson's expertise (Tr. 375). He also
amended his testimony with regard to searching through the
600 employees by stating that some of the employees were
secretaries and that with Respondent's 17 nationwide offices,
at least 5 employees per office would be able to do the job.
Thus 85 employees were potentially able to do the same job
as Gibson and he would assign them work on out-of-town
jobs as a supervisor before assigning Gibson (Tr. 376). And
that would be true even if it were solely a rigging job (Tr.
376).In addition, Respondent presented testimony concerningevents after Gibson's filing the unfair labor practice chargeon July 7, 1988. Thus, Account Executive Kettlekamp testi-
fied with regard to a May 1989 show in St. Louis.
Kettlekamp testified that he observed Gibson walking around 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the show floor doing no work and talking to other Teamstersand exhibitors and not getting anything done (Tr. 383).
Kettlekamp informed Supervisor Ray Griffith of Gibson's
conduct and Griffith said he would take care of the problem.
He further testified that a representative of the exhibitor
came to him and complained about Gibson's disrupting the
flow of the operation and Kettlekamp again complained to
Griffith. Griffith told him, according to Kettlekamp that they
were either going to send Gibson home or correct the prob-
lem (Tr. 385). After that, Griffith spoke with Cecil Hampton,
the foreman on the job, and thereafter Gibson's work im-
proved (Tr. 385).Lastly, the supervisor of the Teamsters unit, Ray Griffithtestified that in March 1989 Gibson got into a dispute regard-
ing whether other trades were performing Teamsters' freight
handling work (Tr. 401). Griffith testified that Gibson en-
tered his office and spoke to him in a loud and boisterous
manner and said that he would file a claim for the work per-
formed by the other trades. In a warning letter that Griffith
wrote to Gibson on March 21, 1989, he reminded him that
there was a grievance procedure under the contract and that
Gibson should not engage in outbursts particularly against
supervisors. He warned Gibson that the next time Gibson
yelled at him, he would be facing suspension proceedings for
this ``gross insubordination.'' In fact, as Griffith pointed out,
the work which Gibson disputed was not work which Re-
spondent's employees were hired to perform (R. Exh. 7). The
face of the warning letter shows that a copy was sent to Re-
spondent's attorney.7. Discussion and conclusionsThe sole issue with regard to violation of Section 8(a)(3)and (1) of the Act is whether Respondent unlawfully dis-
criminated against Gibson in the assignment of out-of-town
supervisory position after the September 1988 strike. Gibsonhas been employed for 12 years, during the last 9 of which
Respondent repeatedly appointed him as a supervisor on out-
of-town jobs. The last such job was in late August 1988, 2
months after the alleged conversation between exhibitor JackFord and President Tucker (after which Tucker allegedly said
that on no job that Tucker was associated with would Gibson
be named as supervisor).Moreover, Account Executives Grasso and Marshall werealso associated with the ANP job in Atlanta. As their post-
show memoranda of June 22 and 24 indicate, they had for
a long time allegedly not preferred to work with Gibson on
their out-of-town shows. In any event they were associated
with Tucker in running this large Atlanta ANPA show (Tr.
321). Tucker testified that ANP was his client but that he
permitted Grasso and Marshall actually to produce the show
(Tr. 321). There is no question that the Grasso and Marshall
memoranda were generated as a result of the alleged Tucker-
Ford conversation at the ANP meeting (Tr. 321±322). In fact,
however, Tucker testified that he really did not rely on the
documents submitted by Account Executives Grasso and
Marshall; rather he considered them superfluous but they jus-
tified his own personal decision which he made on June 11
(Tr. 324). Tucker testified that he would no longer rely on
Gibson's judgment and would not bring him on any further
ANP meeting thereafter (Tr. 325).The three reasons that Tucker testified to justifying whyGibson was sent out as a supervisor on an out-of-town jobas late as August 1988 after his alleged prior June 11 prom-ise not to send him again were (1) the first job was an At-
lanta job which could not be handled by the Atlanta office.
The Atlanta office requested four Teamsters from St. Louis
to help them with the show (International Woodworking Fair,Atlanta, August 27 through 30, 1988 (Tr. 331)). The Atlanta
office asked for each of the employees, including Gibson, byname. (2) The Union, during contract negotiations, took theposition that the employees could go out of town only on a
leave of absence (Tr. 332). (3) There was an outstanding
grievance by Paul Nichols, a unit employee, complaining that
he had not been given the right to travel. Tucker testified
that his solution to all three of these problems was to include
Gibson along with the three other employees. On the one
hand, it is difficult to credit Tucker's testimony of the depth
of Gibson's bad judgment and his concern over it when
Tucker permitted him to attend a large job in Atlanta, as a
supervisor, where he would be dealing with coemployees, ac-
count executives and exhibitors. On the other hand, the as-
signment of Gibson is consistent with Tucker's testimony
that if the out-of-town office requested Gibson by name, he
would send him out. But if Gibson's presence was such a
danger, why credit Atlanta's insistence and only appoint Gib-
son even in the face of the Nichols' grievance?In terms of deciding whether Respondent supported itsburden of proof to show persuasive business reasons for not
assigning Gibson as an out-of-town supervisor, the principal
issue is whether there has been proof of the ``business rea-
son'' advanced by Respondent: that Gibson's temperamental
outbursts prevented him from being an effective supervisor
in dealing with coemployees, subordinates and supervisors.
The one eyewitness who testified to any such defect was Ac-
count Executive, now general manager, Kettlekamp. I do not
credit his testimony concerning Gibson's poor performance
because of his manifested personal dislike of Gibson result-
ing from an alleged prior assault. My observation of
Kettlekamp when he testified, along with the record on re-
view, demonstrates a bias against Gibson because of personal
antagonism. I therefore discount this testimony and do not
rely on it.Tucker's testimony, itself, ranged from an initial positionwherein Gibson's personality and temperamental defects
were an insufficient impediment to sending him out on rig-
ging jobs requiring contact with 10 or fewer subordinates, to
later, progressively extravagant positions, that he would
comb all of Respondent's nationwide 600 employees before
sending Gibson out as a supervisor. To comb 600 employees
in Respondent's nationwide offices obviously suggested a de-
gree of animus sufficient to reflect on Tucker's judgment and
credibility and to raise the possibility that Gibson's mere de-
fects were not an explanation for Tucker's vehemence. He
then switched his testimony to stating that he would comb
all of Respondent's offices for some 85 qualified employees
before sending Gibson out as a supervisor.Such testimony demonstrated an animus against Gibsonnot explicable on the basis of Gibson's poor personality char-
acteristics (temperamental outbursts, sulking, etc.). Such pas-
sion from Respondent's president, it seemed to me, flowed
from another source. Tucker, as he admitted, was aware of
these personality traits at least since 1984 through 1987 when
he had various memoranda concerning Gibson's actions as a
supervisor on out-of-town jobs. If Gibson's personality was 219UNITED EXPOSITION SERVICE8Even on this latter ground, Tucker's testimonyÐthat Ford uttered thewords concerning Gibson's conductÐis pure hearsay. While unobjected hear-
say is admissible, I conclude that the record constrains me to give such testi-
mony little weight.known as a disabling defect in the period 1984 through 1987,Gibson would not have been reappointed to all the out-of-
town jobs which the record shows he was appointed to in
1987 and 1988 (G.C. Exhs. 2(a), (b)). In those supervisory
jobs, he worked singly, with one other employee, or with
several other employees.Moreover, I consider it a matter of disparate treatment thatTucker and his Account Executives spoke to employees
about their employment problems but never spoke to Gibson.
I find the record uncontradicted that the frigid atmosphere
between Gibson and Tucker commenced with the strike and
not because of any personality or business failings of Gibson
demonstrated while he was the supervisor on any out-of-town
jobs. Furthermore, Tucker never spoke to Gibson of his tem-
peramental failings on the job, not because the failings did
not exist, but because, over a period of several years at least,
Tucker knew of them but did not think them so significant
as to warrant any admonition to Gibson in order to change
his conduct on the job.While it is true that Respondent need not suffer incom-petence or misconduct in a supervisor when Respondent's
discrimination against an employee commences, as here, with
the employee engaging in protected concerted or union ac-
tivities, it is necessary to view with some skepticism the rea-
sons advanced by Respondent for the discriminatory conduct.In the instant case, the alleged Gibson supervisory mis-conduct on out-of-town jobs occurred over a period of years,
and was never the subject of admonition, much less warning,
by Tucker or any other supervisor concerning such alleged
misconduct. Furthermore, Gibson was repeatedly appointed
and reappointed as a supervisor to out-of-town jobs over a
period of years and received commendations for his work. Itherefore do not credit Tucker's testimony that Gibson suf-
fered from such a total lack of judgment, was boisterous, and
loud so that he could not supervise people and could not be
trusted further as a supervisor.There is no question in my mind, based on this record,that Gibson was not free of defects in performing his work
and his handling of people. The testimony of employee Cecil
Hampton and Supervisor Griffith demonstrate that Gibson
was capable of temperamental outburst directed both at supe-
riors and subordinates. What I conclude, however, is that Re-
spondent by its silence over a period of years did not believe
that these outburst were of sufficient merit to even speak to
Gibson in order to change his functioning. In addition, Re-
spondent's actions bespeak its satisfaction with Gibson's per-
formance because, even knowing of the alleged gravity of his
defects, especially in the period (1994±1998) for which there
is evidence, it continually reappointed him to all sorts of out-
of-town jobs as supervisors, whether working alone, with a
single other teamster, or with several other unit employees.
In short over a period of 12 years, with a negative report as
early as 1984, Respondent knew of the alleged Gibson de-
fects but never did anything about it (Tr. 228±230) except
to repeatedly thereafter reappoint him as supervisor.8. The Grasso and Marshall memorandaNeither Mikealee Grasso nor Jerry Marshall, both AccountExecutives, apparently currently employed by Respondent,
was produced as a witness by Respondent. Instead, Respond-
ent seeks to erect or support a history of Gibson's mis-
conduct as a supervisor, or at least his inability to properlyact as a supervisor, based on memoranda entered into evi-dence as business records rather than producing the authors
of the memoranda.The record contains the complaint of Tucker's client, JackFord, regarding the June 1988 ANPA exhibition. As above
noted, the General Counsel interposed no hearsay objection
(Tr. 297). The admissibility of such conversation rested on
the apparent conclusion that it was not an exception to the
hearsay rule but because it was not hearsay in the first place;
that it was not admitted for the truth of the facts contained
therein but only for the fact that Jack Ford uttered those
words to President Tucker, whether or not the Ford state-
ments were true.8The General Counsel at no time requesteda continuance to seek the presence of Jack Ford by subpoena
or otherwise to see if such a complaint was made and to test
the basis on which it is made. Thus, on the theory that Jack
Ford was equally available to the General Counsel, as to Re-
spondent, makes the nonappearance of Ford not the subject
of an adverse inference. Hitchiner Mfg. Co., 234 NLRB 927(1979).On the other hand, Account Executives Grasso and Mar-shall are Respondent's own supervisors and under Respond-
ent's control. I draw an adverse inference from Respondent's
failure to have Grasso and Marshall testify with regard to the
basis on which they issued their June 1988 memoranda (im-
mediately following Ford's alleged complaint to Tucker)
highlighting Gibson's supervisory defects. This adverse infer-
ence stems from the fact that Respondent, in possession of
the testimony of Grasso and Marshall, clearly relevant, favor-
able evidence to Respondent, should have produced their live
testimony (rather than memoranda) on Respondent's own ini-
tiative. The failure to do so supports the inference that Re-
spondent preferred not to present Grasso and Marshall for
examination and cross-examination because, ultimately, their
testimony would not support the memoranda or would be un-
favorable to Respondent. The fact that the General Counsel
did not seek their presence, of course, is immaterial. The ob-
ligation to produce stronger, rather than weaker, evidence is
for Respondent, on its own initiative. Respondent should
have produced them as live witnesses. Auto Workers (Gyro-dyne Co.) v. NLRB, 459 F.2d 1329 (1972). To not producethem as live witnesses defeats the whole purpose and
strength of cross-examination, that great engine for truth-tell-
ing. To substitute papers for witnesses is here an uncon-
vincing evidentiary device.What makes their appearance on the witness stand morethan desirable, perhaps imperative, flows from President
Tucker's progressively extravagant testimony (demonstrating
substantial animus against Gibson inconsistent with Gibson's
mere alleged incompetence as a supervisor), and from the
following defects in the memoranda themselves:(a) The June 24, 1988 Grasso memorandum (R. Exh. 5)the subject of much discussion on the record concerning the
accuracy of Grasso's dating of the ANPA Atlanta meeting in
June 1988 (the meeting at which Jack Ford complained to
Tucker; on June 11, Tucker told of these complaints to
Grasso and Marshall), brings into play the genuineness of the
document. For, as the transcript shows and the face of the 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
document demonstrates, the ANPA meeting was not June 15through 18, 1988; rather, it was on June 11 through 15, 1988
(G.C. Exh. 2(b)). While oral testimony of witnesses to events
long past is often mistaken with regard to the day, date andeven sequence of events, without effecting the credibility of
such oral testimony, Plumbers Local 195 (Stone & Webster),240 NLRB 504 (1979), enfd. 606 F.2d 320 (5th Cir. 1979),
when a memorandum is allegedly produced within a week or10 days of the event, the author of the memorandum, presentat the event, ordinarily knows when it occurred. In short,
without making too fine a point of the matter, the authen-
ticity of the memorandum (i.e., was it produced in June 1988
or at a much later time) is thrown into doubt by the
misdating of the occurrence on the very face of the memo-
randum allegedly written a week thereafter. Account Execu-
tive Grasso should have been produced as a witness and the
failure to produce her leads me to draw an adverse inference
concerning the statements in the document.(b) The Grasso and Marshall memoranda, dated June 22and 24, 1988, respectively, were generated, according to
Tucker's testimony, by his conversation with Grasso and
Marshall in Atlanta following Jack Ford's alleged complaints
to him over Gibson's conduct in ``socializing'' with exhibi-
tors at the ANPA exhibition. As Tucker pointed out, this was
a serious matter to Tucker because ANPA was Tucker's own
client, one of Respondent's largest clients, and Tucker had
not personally produced the show but had permitted his two
account executives, Grasso and Marshall to do so. Neither
memorandum mentions, much less discusses, the occurrence
or the subject of the alleged June 11 Jack Ford complaint to
Tucker which had occurred only a week or so prior to their
allegedly executing their respective memoranda. This is sur-
prising in view of the statement by Grasso (R. Exh. 5) that
nothing was said directly to her but she knew of ill feelings
concerning Gibson's conduct. It is surprising that she did not
mention the Ford complaint to Tucker as either corroborating
the statements which she allegedly overheard or noting thatcomplaint in addition to what she heard. Furthermore, Mar-
shall's memorandum explicitly states that although he has
been observing Gibson's conduct both on in-town and out-
of-town jobs over a period of years, he knew of ``no par-
ticular incident to talk of.'' The June 11 Jack Ford complaint
to Tucker, which Tucker allegedly mentioned to Marshall on
June 11, was a particular incident. If Tucker had indeed men-
tioned this incident to Marshall, it should have been and
would be expected to have been recorded in that memo-
randum as a ``particular incident'' to either corroborate or
talk about. In short, the failure of both the Grasso and the
Marshall memoranda to mention the Jack Ford incident
which, according to Tucker had been the subject of their
June 11 conversation, only a week before, leads to a conclu-
sion that (1) either Tucker never told them about it, either
because it was insignificant or because it never occurred; or
(2) that Tucker did tell them about it but it happened so long
before the drafting of their respective memoranda, that they
forgot about it. While neither of these conclusions is nec-
essary, Grasso and Marshall should have been produced as
witnesses to explain why, in memoranda devoted to Gibson's
shortcomings as a supervisor on out-of-town trips, they did
not mention a conversation with their president in which one
of Tucker's most important clients allegedly complained of
Gibson's misconduct. When Marshall adds that he knows ofno particular incident of Gibson's misconduct, he places injeopardy Tucker's testimony. This is because the Ford com-
plaint was a particular concern to Tucker (Tr. 231), and, asnoted at the hearing, it is not alluded to in either of the Ac-
count Executives' memoranda of a week later.(c) I found it particularly difficult to accept the failure ofAccount Executive Marshall to allude to the June 11 con-
versation which he allegedly had with President Tucker on
Jack Ford's complaint on the ANPA exhibition merely recit-
ing that there had been ``some talk on the floor that Terry
is spending too much time B S and not paying attention to
what he should be doing'' (R. Exh. 6). It is not a question
of ``some talk on the floor'' that Gibson was misconducting
himself; rather, Marshall had been told by Respondent's
president of the same fact and it nowhere appears in the
memorandum. It seems to me that Tucker's statement to
Marshall, if made, was not significant enough for Marshall
to recall it. Marshall and Grasso should have been produced
as witnesses and I draw an adverse inference both on Re-
spondent's failure to produce them. In any event, under these
circumstances, even if the memoranda are in evidence I can
assign them little evidentiary weight.With particular regard to any testimony from Tucker,Kettlekamp and Supervisor Griffith concerning their observa-
tions of Gibson's misconduct after he filed the unfair labor
practice charge, I do not give such testimony particular
weight. Any misconduct described by Kettlekamp, possessed
of personal dislike for Gibson, in my judgment, is entirely
suspect. Griffith's memorandum (R. Exh. 7) I regard as gen-
uine and reflects Gibson's temperamental and personal short-
comings, a man with a short fuse. Respondent, admittedly
knowing of this condition for years, did nothing to restrain
Gibson. Rather, Respondent continually reappointed him to
supervisory positions out of town.I conclude, therefore, that Respondent has failed to supportits burden of proof: to show that, notwithstanding Respond-
ent's prima facie case, it failed to reappoint Gibson as an
out-of-town supervisor for other reasons. In this regard I spe-
cifically find that Gibson, from time to time, was a tempera-
mental and not an ideal employee or supervisor. Over a pe-
riod of 9 or more years, Respondent was well aware of his
condition and never questioned or admonished him about his
supervisory conduct. Rather, it continually reappointed him.
On the other hand, as Tucker admitted, Respondent, from
time to time, has talked to other employees about their em-
ployment problems but has never spoken to Gibson. The in-
ternal memoranda generated by Account Executives over a
period of years, even if given full weight against Gibson, did
not affect Respondent's contemporary or subsequent actions:it reappointed him. It acted against him only after his actionson the picket line.The Act does not protect only ideal employees; it protectsall employees. That Gibson was not a paragon as a super-
visor and showed unhappy temperamental outbursts with per-
sons on the job is not to be a matter lightly taken. But the
preponderant credible evidence of Respondent's historical
treatment of Gibson's shortcomings shows that Respondent
would not have taken the discriminatory action against him
apart from the protected activity in which he engaged during
the September 1988 strike. Under such an evidentiary condi-
tion, I conclude that Respondent has not supported its WrightLine and, in particular its Transportation Management Corp., 221UNITED EXPOSITION SERVICEsupra, burden to show that it did not appoint him to the su-pervisory out-of-town jobs for reasons other than the pro-
tected activity in which he engaged. NKC of America, supra.I specifically conclude, contrary to President Tucker's tes-timony, that Respondent, commencing January 7, 1989, has
continuously failed and refused to reappoint Gibson to super-
visory positions in out-of-town jobs, as it had historically
done, because of his activities on the picket line (calling
strike replacements ``scabs'') and his wiggling his ears to,
and in front of, Account Executive Bob Hartzog. I further
specifically conclude that Respondent's defense, that Gibson,
an employee who, despite a boisterous personality, had been
historically reappointed to supervisory positions for 9 years,
was no longer to be reappointed because of a ``total lack of
judgment,'' a boisterous, loud, and socializing propensity,
commencing before the strike was not credible. Assuming,
arguendo, that Jack Ford, on behalf of the American News-
paper Publishers' Association, did complain to Tucker over
Gibson's performance, the preponderant credible evidence
showed that in spite of this allegedly alarming complaint
from a prized client, President Tucker nevertheless sent Gib-
son out as a supervisor, along with other Teamsters employ-
ees as supervisors, in late August 1988. Gibson's personality
defects that Tucker alluded to, if substantial, failed to explain
why an employee, like Gibson, allegedly possessed of a total
``a total lack of judgment'' (Tr. 356±358) would be repeat-
edly sent out in a supervisory position, even with other su-
pervisors. If Gibson was as defective as Tucker sought to es-
tablish, Tucker would not have sent him as a supervisor to
the August 27±30, 1988 Atlanta job, with or without other
supervisors, whether or not Atlanta alone could handle the
job. Not only is a 3-day job long enough for a supremely
defective supervisor to cause considerable mischief, but the
Atlanta office asked for Gibson by name. Again, this was 2months after Ford's complaint to Tucker, a complaint whichTucker allegedly specifically mentioned to Marshall, which
Marshall apparently could not remember in his concurrent
memorandum on Gibson's inadequacies. The fact is that ap-
pointment and reappointment of Gibson, for 9 years, was al-
ways the result of Respondent's voluntary evaluation of Gib-son's supervisory ability. No contractual obligation required
such action, much less continually giving him preference not
required by contractual seniority.9. The defense of Gibson's supervisory statusWhile I have found, based on the preponderant evidence,that Respondent's factual defense is without merit, I con-
clude that the problem of Gibson's stipulated status as a su-
pervisor on being appointed to out-of-town positions on Re-
spondent's exhibitions, presents a closer issue. Citing Parker-Robb Chevrolet, 262 NLRB 402 (1982), and its progeny (R.Br. 11 et seq.), Respondent argues: ``The Employer submits
that even if the Administrative Law Judge finds that the Gen-
eral Counsel has made a prima facie case that the alleged
protected conduct was a motivating factor in the Employer's
decision not to use Gibson for out-of-town work, said con-
duct would not be unlawful since his supervisory status is
not protected under the Act.''In the first instance, it must be noted that Respondent's ci-tation of and reliance on Parker-Robb Chevrolet, supra, is in-appropriate. For that case involved the discharge of a super-
visor for engaging in union or concerted activities as a super-visor, a factual pattern not present here. More important,however, is that this case does not involve the discharge of
a supervisor; rather, an accurate statement of the issue is:
whether Respondent should be absolved from its discrimina-
tory conduct because it failed to reappoint to supervisory po-sitions an employee whom it historically appointed and re-
appointed to supervisory positions (out-of-town jobs) over a
9-year period because of the employee's protected activities
as an employee.The legal precedents are reviewed in NLRB v. Ford MotorCo., 683 F.2d 156 (6th Cir. 1982), enfg. as modified 251NLRB 413 (1981). Cf. 266 NLRB 633 (1983).In NLRB v. Bell Aircraft Corp., 206 F.2d 235, 237 (2d Cir.1953), the court stated:Under Section 2(3) of the Act ``employee'' as defineddoes not include foremen or other supervisory per-
sonnel; and, it is urged, the denial of a supervisory po-
sition is for that reason not within the protection of the
Act. But, even if we assume, arguendo, that an appli-cant for a supervisory position who was not already an
employee of this particular employer would not have
been a protected employee under the Act, it does not
follow that Finch was similarly not protected. At the
time the discrimination took place he was clearly a pro-
tected employee, and his prospects for promotion were
among the conditions of his employment. The Act pro-
tected him so long as he held a nonsupervisory posi-
tion, and it is immaterial that the protection thereby af-
forded was calculated to enable him to obtain a position
in which he would no longer be protected.The court, in NLRB v. Ford Motor Co., supra, analyzingGolden State Bottling Co. v. NLRB, 467 F.2d 164 (9th Cir.1973), notes that in that case, the court favorably cited BellAircraft, supra, in holding that a wrongfully discharged em-ployee was to be reinstated notwithstanding that corporate re-
structuring had turned the position (in which he was being
reinstated) into a supervisory position. The court of appeals
holding, including backpay at the supervisory scale, was af-
firmed by the Supreme Court, 414 U.S. 168, 188 (1973).Similarly, in Oil Workers v. NLRB, 547 F.2d 575 (D.C.Cir. 1976), as the court in NLRB v. Ford Motor Co. supra,noted, the court of appeals there ordered the reinstatementinto a supervisory position of an employee discriminatedagainst while that position was nonsupervisory.The court in NLRB v. Ford Motor Co., supra, 683 F.2dat 158±159, was faced with a more difficult question. The
Board order, in that case, required Ford Motor Company to
offer to employees, who had never been supervisors, super-
visory positions. The court noted (683 F.2d at 159) that in
the above-cited cases, the ``obvious distinguishing factor of
all these cases'' is that the employer was not ordered to pro-
mote an employee to a supervisory position. In NLRB v.Ford Motor Co., supra, the court states:In Bell, the employee was promoted voluntarily, whilein Golden Bottling and Oil Chemical, the position fromwhich the employee was discharged became super-
visory after the discharge. We do not believe that the
intent of the Act goes so far as to include Court en-
forcement of Board Orders that require management to 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Individuals holding ``temporary'' supervisory positions are normally foundeligible to vote in Board elections because, in most situations, temporary su-
pervisor assignments may properly be viewed as relatively insignificant inter-
ludes in regular employee assignments. Compare: Westinghouse ElectricCorp., 163 NLRB 723, 727 (1967), and Great Western Sugar Co., 137 NLRB551 (1962), with, i.e., Dupont Co., 210 NLRB 395, 396 (1974).promote a specific employee to a position within thesupervisory ranks.However, in approving Oil Workers v. NLRB, supra, wherethe court enforced a Board order of reinstatement to a super-
visory position, the court, in NLRB v. Ford Motor Co., states(at 159):We reiterate, however, that that case involved reinstate-ment into a supervisory position, and not coerced pro-motion. Here, the Board assumes the managerial re-
sponsibility of weighing a wide variety of factors in-
volved in a decision of whether an employee is suitable
for a more responsible position with additional duties.On the basis of the distinction raised by the court in NLRBv. Ford Motor Co., supra, it appears that here, as in OilWorkers, supra, and Golden State Bottling, supra, and unlikeNLRB v. Ford Motor Co., supra, we are not faced with the``coerced promotion'' of an employee to a supervisory posi-
tion on the basis of the Board usurping Respondent's weigh-
ing a ``wide variety of factors' in making that decision.
Rather, here we are faced with Respondent's interruption of
its historical reappointment of an employee to supervisorypositions over a period of 9 years. In the Ford Motor case,the court of appeals stresses that in that case, unlike OilWorkers, supra, it was not involved in reinstatement into asupervisory position, but rather ``coerced promotion.'' In the
instant case, in my judgment, we are faced only with the
issue of reappointment to a supervisory position to whichRespondent has historically reappointed Gibson. But for hisengaging, as an employee, in protected and union activities,
he would have been reappointed to supervisory position as
he bad been for 9 years. Thus, again, unlike Ford Motor Co.,supra, we are not here faced with a ``coerced promotion'' in-
volving the Board in the ``managerial responsibility of
weighing a wide variety of factors involved in a decision''
as to whether Gibson is suitable for supervisory position. On
the contrary, Respondent has historicallyÐand repeatedlyÐ
made that decision and but for Gibson's employee-based
union activities, would have reappointed him. Based on the
distinctions raised in NLRB v. Ford Motor Co., supra, I con-clude that Respondent's failure to reappoint Gibson to the
supervisory out-of-town positions presents a stronger case
than in Oil Workers, supra, where the reinstated employee ina supervisory position had never been tested as a supervisor
Oil Workers v. NLRB, 547 F.2d 575, 588±590 (D.C. Cir.1976). In the instant case, Gibson has been tested as a super-
visor by Respondent and found suitable over a 9-year period.Therefore, in the instant case, I find that the court's per cu-
rium distinction between ``coerced promotion'' and ``rein-
statement'' applies a fortiori to the instant case of historical
reappointment.In view of the above-cited precedents, therefore, I con-clude that Respondent's discriminatory failure to reappointGibson to the position of out-of-town supervisor, a reappoint-
ment which Respondent had historically followed over a 9-
year period, interrupted only because of Gibson's protected
union activities as an employee, violated Section 8(a)(3) and
(1) of the Act. In reaching that conclusion, I further conclude
that the failure to reappoint him as a supervisor occurred
while Gibson was an employee and on account of lawfulunion activity in which he engaged as an employee. There-fore the discrimination violated his rights as an employee. Asthe court of appeals noted in NLRB v. Bell Aircraft Corp.,206 F.2d 235, 237 (2d Cir. 1953):At the time the discrimination took place he was clearlya protected employee, and his Prospects for promotionwere among the conditions of his employment. The Actprotected him so long as he held a nonsupervisory posi-
tion, and it is imaterial that the protection thereby af-
forded was calculated to enable him to obtain a position
in which he would no longer be protected. [Emphasis
supplied.]I have concluded, above, that Respondent unlawfully dis-criminated against Gibson, consistent with Tucker's factual
admission to Hampton, in their conversation of February
1989, because of Gibson's disrespect to strike replacements
and his wiggling his fingers in his ears at account executive
Hartzog, both activities protected by Section 7 of the Act.
Respondent, however, at the hearing, and in its brief, has
taken the position that not only did it not discriminate
against Gibson, but that one of the key elements showing its
failure to discriminate was that Gibson's union activities on
the picket line and elsewhere differed in no degree from the
activities of other employees. In particular, Respondent notes
that other employees, unlike Gibson, served on the Union's
negotiating committee. I have found against Respondent on
the basis of the preponderant credible evidence concerning
its discriminatory motive in failing to appoint Gibson to su-
pervisory positions. His union activities were different than
other employees. If they appear insignificantly different, they
nevertheless irritated Respondent during the strike to ensure
lasting, unlawful enmity against Gibson.If Respondent, under my recommended order to the Boardis being ``asked to grasp a viper to its bosom,'' it has only
itself to blame. NLRB v. Advertiser's Mfg. Co., 823 F.2d1086 (7th Cir. 1987), In this respect, if Respondent, here, is
not ordered to continue in its historical reappointment of
Gibson because of lawful union activities in which he en-
gaged as an employee, then other unit employees, who areregularly appointed as out-of-town supervisors, will clearly
be deterred from exercising their Section 7 rights as employ-ees by the fear that if they engage in protected or union ac-tivities as employees, Respondent will retaliate against themby not appointing them to supervisory positions on out-of-
town exhibitions. Such retaliatory conduct flies in the face of
the protection of employees as particularly delineated in
NLRB v. Bell Aircraft Corp., 206 F.2d 235, 237 (2d Cir.1953).9In any event, Respondent has created and abided bya system in which it regularly makes temporary supervisors
out of its unit employees. It cannot, in part, now repudiate
the system by discriminating against its unit employees for
engaging in lawful union activity. 223UNITED EXPOSITION SERVICE10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''CONCLUSIONSOF
LAW1. United Exposition Service Co., Inc., the Respondent, isan employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.2. Teamsters Local Union No. 600 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and
Helpers of America, is a labor organization within the mean-
ing of Section 2(5) of the Act.3. By telling employees that they will be denied reappoint-ment to supervisory positions because they engage in lawful
union activities, Respondent violated Section 8(a)(1) of the
Act.4. By denying reappointment as supervisors to its employ-ees who have been repeatedly appointed supervisors by Re-
spondent because they engaged in lawful union activities as
employees, Respondent violated Section 8(a)(1) and (3) of
the Act.THEREMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall order Respondent to cease and desist
therefrom and to take certain affirmative action designed to
effectuate the policies of the Act. Among the affirmative ob-
ligations I shall recommend to the Board that it order Re-
spondent to perform will be the posting of a notice, refrain-
ing from unlawfully discriminating against employees on ac-
count of their union activities, and offering to employee Gib-
son of supervisory positions on its out-of-town exhibitions on
the same basis on which it selected him in the past. Con-
sistent with the discussion appearing in the text, above, and
the distinctions drawn by the several courts of appeals in the
above-cited cases, particularly NLRB v. Ford Motor Co.,supra, NLRB v. Bell Aircraft Corp., supra, and Oil Workersv. NLRB, supra, and mindful of the fact that Respondent isnot being coerced into promoting an untested employee to a
supervisory position but is merely being directed to follow
its historical, 9-year course of reappointing the long-tested
employee to the same supervisory positions he held during
the 9-year period, I shall follow the Board's order in FordMotor Co., 251 NLRB 413, 424 (1980), rather than the orderon remand as reported in Ford Motor Co., 266 NLRB 633(1983).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, United Exposition Service Co., Inc., St.Louis, Missouri, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Telling Respondent's employees that they will be de-nied reappointment to supervisory positions because of law-
ful union activities engaged in as employees or other con-
certed activities protected by Section 7 of the Act in which
they engaged as employees.(b) Denying reappointment to Respondent's employees assupervisors because, as employees, they have engaged in
lawful union activities or activities protected by Section 7 of
the Act.(c) Discouraging membership in Local Union No. 600, a/wInternational Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers, herein called the Union, or any other
labor organization, by denying reappointment to Respond-
ent's employees to supervisory positions because, as employ-
ees, they engaged in union or other protected concerted ac-
tivities.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Forthwith promote employee James (Terry) Gibson toany and all supervisory positions in out-of-town exhibitions
on the same basis on which he was previously reappointed
prior to September 18, 1988, and make him whole for any
loss of earnings he may have sustained by reason of Re-
spondent's unlawful refusal to reappoint them to supervisory
positions commencing September 18, 1988.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its facilities in St. Louis, Missouri, copies ofthe attached notice marked ``Appendix.''11Copies of the no-tice, on forms provided by the Regional Director for Region
14, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.